AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case (form modified within District on Sept. 30, 2019) (NOTE: Identify Changes with Asterisks (*)}

 

 

 

 

 

Sheet 1
UNITED STATES DISTRICT COURT
Southern District of New York
UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
¥. )
Andres Solis Lira ) Case Number: 17 cr 448
) USM Number: 76020-054
Date of Original Judgment: — 3/21/2019 ) _ Daniel Habib
(Or Date of Last Amended Judgmeni) } Defendant’s Atforney
THE DEFENDANT:
[Mf pleaded guilty to count(s) _ one
1 pleaded nolo contendere to count{s)
which was accepted by the court.
O was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense: Ended Count
18 USC 3714, conspiracy to possess child pornography Ti1/2017 1
2252A(a)(S)(B), (b)(2)
&2
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984,
C1 The defendant has been found not guilty on count(s)

 

rf Count(s} _any open counts L] is [of are dismissed on the motion of the United States.

_ Itis ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Hf ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

3/18/202

 

 

 

A. Seamacs

 

 

Signature of Judge

 

 

 

 

 

 

Richard M. Berman, U.S.D.J., S.D.NLY.
Name and Title of Judge
3/18/2020

re a ' Date
UST Sony i
| DOCUMENT |

ELECTRONICALLY FILED |
| poc fr

 

 

Shipper

   

 

 

DATO FILED:

 

 
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 2 — Imprisonment (NOTE: Identity Changes with Asterisks (*))

Judgment — Page 2 of

DEFENDANT: Andres Solis Lira
CASE NUMBER: 17 cr 448

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of :
30 months (already served)

The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Ol soat Ol am. Ol pm. on
(2 as notified by the United States Marshal.

 

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[4 before 2 p.m. on

 

[i as notified by the United States Marshal,

(1 as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

f

 

with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

 
AO 245C (Rev. 09/19} Amended Judgment in a Criminal Case
Sheet 3 — Supervised Release (NOTE: Identify Changes with Asterisks (*}}

Judgment—Page 3 of 7
DEFENDANT: Andres Solis Lira
CASE NUMBER: 17 cr 448

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

three years

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
fF] The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse, (check if applicable)
4. ([] You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of

wer

restitution. (check if applicable)
[] You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. (J You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ez seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7. €} You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.

 
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 3A — Supervised Release
Judgment—Page 4 of f
DEFENDANT: | Andres Solis Lira

CASE NUMBER: 17 cr 448

STANDARD CONDITIONS OF SUPERVISION :

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2, After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4, You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying |
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change. |

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work fuil time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the

probation officer.

|
|
|
|
|
|

 

9. If you are atrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon {i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

if, You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12, You must follow the instructions of the probation officer related to the conditions of supervision.

US. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: wwwuscourts. gov.

Defendant's Signature Date

 

 

 
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 3D — Supervised Release (NOTE: Identify Changes with Asterisks (*))

Judgment—Page 5 oof f_

DEFENDANT: Andres Solis Lira
CASE NUMBER: 17 cr 448

SPECIAL CONDITIONS OF SUPERVISION

1- You must not have deliberate contact with any child under 18 years of age, unless approved by the probation
department. You must not loiter within 100 feet of schoolyards, playgrounds, arcades, or other places primarily used by
children under the age of 18.

2- The defendant is prohibited from viewing, accessing, possessing, participating in, and/or downloading any sexually
explicit material involving minors. The defendant shall not view or possess any "visual depiction” (as defined In 18 U.S.C.
§ 2256), including any photograph, film, video, picture, or computer-generated image or picture, whether made or
produced by electronic, mechanical, or other means, of “sexually explicit conduct” (as defined in 18 U.S.C. § 2256), of a
minor Under the age of 18.

3- You must submit your person, residence, place of business, vehicle, and any property or electronic devices under your
control to a search on the basis that the probation officer has reasonabie suspicion that contraband or evidence of a
violation of the conditions of your supervised release may be found. The search must be conducted at a reasonable time
and In a reasonable manner. Failure to submit to a search may be grounds for revocation. You must Inform any other
residents that the premises may be subject to search pursuant to this condition,

4- You must not have contact with the victim(s) in this case. This includes any physical, visual, written, or telephonic
contact with such persons. Additionally, you must not directly cause or encourage anyone else to have such cantact with
the victims).

5- You must undergo a sex-offense-specific evaluation and participate in an intensive outpatient sex offender treatment
and/or outpatient mental health treatment program approved by the U.S. Probation Office.

6- You must abide by all rules, requirements, and conditions of the sex offender treatment program(s), including
submission to polygraph testing. You must waive your right of confidentiality in any records for mental health assessment
and treatment imposed as a consequence of this judgment to allow the probation officer to review your course of treatment
and progress with the treatment provider. You may be required to contribute to the cost of services rendered based on
your ability to pay and the availability of third-party payments. The Court authorizes the release of available psychological
and psychiatric evaluations and reports, including the presentence investigation report, to the sex offender treatment
provider and/or mental health treatment provider.

7- Defendant shall cooperate with the Department of Homeland Security - Bureau of Citizenship and immigration Services
{(BCIS), proceedings to determine his status in the United States and abide by its rules, regulations and laws;

8- Throughout the term of supervised release, defendant shall participate in weekly therapeutic individual (sex offender)
counseling by a licensed therapist. The defendant may be required to contribute to the costs of services rendered
(copayment) in an amount to be determined by the probation officer, based on ability to pay or availability of third party
payment (See #5 above);

9- If deemed necessary by probation, defendant shall participate in a program approved by the U.S. Probation Office for
substance abuse which program shall include testing to determine whether the defendant has reverted to the use of drugs
or alcohol, The defendant may be required to contribute to the costs of services rendered (copayment) in an amount to be
determined by the probation officer, based on ability to pay or availability of third party payment.

10- Defendant shall be supervised in his district of residence;

11- Defendant shall report to probation within 48 hours of his release from custody.

 
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet $ —- Criminal Monetary Penalties (NOTE: Identify Changes with Asterisks (*))
Judgment — Page 6 oof é

DEFENDANT: Andres Solis Lira
CASE NUMBER: 17 cr 448

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment Restitufion Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 § 0.00 $ 0.00 $ 0.00 $ 0.00
[1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
Cl The defendant shal! make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18°U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Logs*** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0,00

C1 Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

C1 The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
C2 the interest requirement is waived for (4 fine ("] restitution.

{] the interest requirement forthe [1 fine Ls restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No, 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22, .

#** Findings for the total amount of losses are required under Chapters L09A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

 

 
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 6 — Schedule of Payments (NOTE: Identify Changes with Asterisks (*))

Judgment -— Page t of Fe
DEFENDANT: Andres Solis Lira

CASE NUMBER: 17 cr 448

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A [f Lumpsum payment of$ 100.00 due immediately, balance due

[] not later than ,or
C1 inaccordance with 0 C, OF D, CF E,or (QO F below; or

(C] Payment to begin immediately (may be combined with ([ C, Ol D,or ( F below); or

C 1 Payment in equa! (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years}, to commence {e.g., 30 or 60 days) after the date of this judgment; or

D £) Payment in equal (e.g., weekly, monthly, quarterly) installments of 5 over a period of
(e.g., months or years), to commence __ {e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F  (€  Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment, All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed,

(4 Joint and Several

Case Number . ;
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(inchiding defendant number) Total Amount Amount if appropriate.

C] The defendant shali pay the cost of prosecution.

CO

The defendant shall pay the following court cost(s):

{1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fing principal, (6) fine interest, (7) community restitution, (8) [VTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.

 

 
